Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “each time that the substrate moves from the first precursor supply region to the second precursor supply region” of Claim 1 would have a better form if amended to be “each time when the substrate moves from the first precursor supply region to the second precursor supply region”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein each of the non-deposited regions of the substrate has a width of 0.5mm to 20mm” of claim 6,
The limitation recites a property of the region formed on the substrate, which is a product being processed in the claimed deposition apparatus, not a structural part of the claimed deposition apparatus, thus the feature regarding to the product does not add a patentable weight to the claimed apparatus, see MPEP citation below.
Consequently, when an apparatus of a prior art is capable of forming deposition on the substrate, it is sufficient to meet the claimed limitation.

MPEP citations:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The plural “therethrough” of Claim 1 are not clear, because it may be differently interpreted. Office does not recommend use of pronoun form.
It is respectfully requested to clearly recite the limitation, such as “when the substrate travels through the first precursor supply region”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kon (US 20170183774, hereafter ‘774) in view of Kerr et al. (US 20110097494, hereafter ‘494).
Regarding to Claim 1, ‘774 teaches:
Film forming apparatus (title), and Atomic layer deposition ([0003], the claimed “An atomic layer deposition apparatus”);
the first zone Z1 that forms a first vacuum chamber into which a first precursor gas is introduced (Fig. 1, [0025]), and the supply ports 24 include supply ports 24a in the first zone Z1 for supplying the first precursor gas ([0031], the claimed “comprising: a first precursor supply region including a first gas supply nozzle having a plurality of first precursor gas supply ports, the first precursor supply region being configured to supply a first precursor gas onto the substrate when the substrate travels therethrough”);

A third zone Z3 that is interposed between the first zone Z1 and the second zone Z2 and forms a third vacuum chamber into which a purge gas is introduced ([0025]), and a plurality of slit shaped passage openings 22a and 23a which allow the flexible substrate 10 to pass through ([0029], the claimed “a purge gas supply region positioned between the first precursor supply region and the second precursor supply region, the purge gas supply region being open to each of the first precursor supply region and the second precursor supply region, the purge gas supply region being configured to supply a purge gas onto the substrate when the substrate travels therethrough”);
The flexible substrate 10 is wound around the outer peripheral surfaces of the first guide rolls 32 and the second guide rolls 33 in an alternate manner in the chamber 20 so as to be guided along the traveling path P in a zigzag shape and transported while passing through the first zone Z1 and the second zone Z2 multiple times ([0041], the claimed “and a roll unit having a plurality of guide rolls, the plurality of guide rolls being configured such that the substrate moves between the first precursor supply region and the second precursor supply region multiple times, the substrate traversing the purge gas supply region each time that the substrate moves from the first precursor supply region to the second precursor supply region”).

(BOLD and ITALIC letter) of:
Claim 1: comprising: a first precursor supply region including a first gas supply nozzle having a plurality of first precursor gas supply ports arranged in sequence along a traveling direction of a substrate.

‘494 is analogous art in the field of an apparatus for deposition ([0002]). ‘494 teaches Distribution manifold 10 including an output face 36 that includes a plurality of elongated slots 149, 184. The plurality of elongated slots 149, 184 including a source slot 149 and an exhaust slot 184 (Fig. 34, [0246], note the supply slots 149 are arranged in sequence along the substrate moving direction, see also Figs. 25, 28A-C).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a gas distribution manifold having plural slot arranged in sequence, instead of the supply and discharge ports 24, 25 of ‘774, for the purpose of providing more uniform gas supply across the substrate width, and/or for its suitability as known gas supplying apparatus with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 2,
both surfaces of the flexible substrate 10 while the flexible substrate 10 passes through the first zone Z1 ([0050]).
‘494 also teaches the first fluid distribution manifold 10 and the second fluid distribution manifold 11 of the conveyance system 60 can both be ALD fluid manifolds, and in this configuration, both sides 42, 44 of substrate 20 can be simultaneously coated with films of the same or different compositions ([0254]).

In other words, in ‘774, the first precursor gas from the first gas supply ports performs deposition on both surfaces of the substrate while traveling, then as discussed in the claim 1 rejection with teaching of ‘494 above, ‘774 is modified to have a gas distribution manifold facing each substrate surface. Therefore, the deposition on both surfaces of the substrate still would have been obtained by the imported two gas distribution manifolds to receptively face each of the substrate surfaces, which directly supplies the first precursor gas from the plural supply slots of each distribution manifold (the claimed “wherein the first gas supply nozzle is configured such that the first precursor gas is supplied toward each of a first surface of the substrate and a second surface of the substrate opposite to the first surface when the substrate moves through the first precursor supply region”).

Regarding to Claim 5,


Regarding to Claim 7,
As discussed in the Claim 2 rejection above, each surface of the substrate is coated by the first precursor gas supplied from each imported gas distribution manifold disposed in front of each substrate surface, see also Fig. 25 or 34 of ‘494 (the claimed “wherein the first gas supply nozzle is arranged along a linear travel section of the substrate in the first precursor supply region”).

Regarding to Claim 8,
‘494 teaches distances D1 and D2 ([0251], see also [0139] teaching variable distance, the claimed “wherein the first gas supply nozzle is configured to be spaced apart from the substrate by an adjustable interval distance”).

Regarding to Claims 9-11,
‘774 teaches the flexible substrate 10 is transported into the second zone Z2 via the passage openings 23a formed on the partition wall 23 disposed between the third .

Claims 3-4, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘774 and ‘494, as being applied to Claim 2 rejection above, further in view of Spath et al. (US 20180265977, hereafter ‘977).
Regarding to Claim 3,
As discussed in the Claim 2 rejection above, each surface of the substrate is coated by the first precursor gas supplied from each imported gas distribution manifold disposed in front of each substrate surface.
 
‘774 and ‘494 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
wherein the first gas supply nozzle has first and second gas curtain ports located adjacent to the first surface of the substrate and adjacent to the second surface of the substrate, respectively.

‘977 is analogous art in the field of a deposition system (title). ‘977 teaches in addition to the output slots 112 (shown as black lines) and the exhaust slots 114 (shown as gray lines) in the deposition zone 305 (shown as a shaded area), there are additional output slots 401 orthogonal to the gas slots 110 in the deposition zone 305. The additional gas output slots 401 provide inert gas to the cross-track edge region of the deposition head 30, providing further isolation of the deposition zone 305 from the external environment 15 (Fig. 3B, [0082], note the gas output slot 401 providing inert gas is a gas curtain port).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional output slots providing inert gas, into each imported gas distribution manifold of ‘774 and ‘494, for the purpose of providing further isolation of the deposition zone from the external environment. Since the deposition is performed on both surfaces of the substrate, each inert gas supply output slot adjacent to each substrate surface is called as the first and second gas curtain ports, respectively.

Regarding to Claim 4,

Furthermore, as shown in 3B, the deposited region and non-deposited regions are determined by size of the gas supply slot 112, in other words, if the gas supply slot 112 becomes smaller, the inert gas supply slot would be rearranged adjacent to the smaller gas supply slot for isolation of the deposited region, thus the deposited region becomes smaller and non-deposited region becomes larger. Consequently, forming the non-deposited regions on the substrate is merely obtained by changing size of the nozzle, MPEP clearly a change of size is generally recognized as being within the ordinary level of skill in the art, see MPEP 2144.04

Regarding to Claim 6,
As discussed in the claim 4 rejection above, the gas distribution manifold having inert gas output slots is capable of forming non-deposited area, thus it is sufficient to 
Furthermore, as discussed in the claim 4 rejection above, the size of the gas slots can be adjusted and the slot can be rearranged. Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the claimed width on the substrate, by adjusting and rearranging the slots, since it has been held that a change of size is generally recognized as being within the ordinary level of skill in the art and also that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Regarding to Claim 12,
Because Figs. 1-2 of ‘774 shows the second supply ports 24b are disposed along the chamber wall in a direction perpendicular to the traveling direction, ‘774 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: (12A) wherein the second gas supply nozzle has a plurality of second precursor gas supply ports arranged in sequence along the traveling direction of the substrate 
(12B) and first and second gas curtain ports located adjacent to the first surface of the substrate and adjacent to the second surface of the substrate, respectively.

In regards to the untaught limitation of 12A:


In regards to the untaught limitation of 12B:
The limitation is the same as the limitation of Claim 3, and the teaching was discussed in the claim 3 rejection with ‘977. Consequently, the limitation of 12A is rejected for substantially the same reason as claim 1 rejection with ‘774, ‘494 and ‘977 above.

Emphasized again, the feature of the second gas supply nozzle of the limitation 12 is merely the same feature of the first gas supply nozzle recited in the claims 1 and 3. Therefore, it is obvious that the feature of the second gas supply nozzle is obtained by mere duplication of the same feature of the first gas supply nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

Regarding to Claim 13, 
The limitation is the same as the limitation of Claim 4, in other words, the feature of the second gas supply nozzle of the limitation 13 is merely the same feature of the first gas supply nozzle recited in the claim 4. Consequently, the limitation of 13 is rejected for substantially the same reason as claim 4 rejection (the claimed “wherein the first and second gas curtain ports of the second gas supply nozzle form boundaries of 

Regarding to Claim 14,
The limitation is the same as the limitation of Claim 5, in other words, the feature of the second gas supply nozzle of the limitation 14 is merely the same feature of the first gas supply nozzle recited in the claim 5. Consequently, the limitation of 14 is rejected for substantially the same reason as claim 5 rejection (the claimed “wherein vacuum ports are provided between two adjacent ones of the second precursor gas supply ports”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718